


EXHIBIT 10.2




[DATE]


[NAME & ADDRESS]


RE:     GRANT NOTICE


Dear ___________________:


Pursuant to the terms and conditions of the Regions Financial Corporation 2015
Long Term Incentive Plan (the “Plan”) and the attached Award Agreement (within
the meaning of the Plan), you have been granted a Restricted Stock Award for
__________ shares of stock as outlined below.


Granted To:            _____________________


Grant Date:            _____________________


Granted:            _____________________


Per Share Value of
Award on Grant Date:        _____________________


Vesting Schedule:        _____________________


By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this grant notice.


Signed: _______________________________________________________ Date: ________


Please sign one copy of this document and return it to Regions Executive
Compensation Department in the enclosed pre-addressed postage paid envelope.




--------------------------------------------------------------------------------






PERSONAL & CONFIDENTIAL


RESTRICTED STOCK AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION 2015 LONG TERM INCENTIVE PLAN




You have been granted an award of Restricted Stock (the “Restricted Stock” or
“Award”) under the Regions Financial Corporation 2015 Long Term Incentive Plan
(the “Plan”), the terms and conditions of which are incorporated in this
document by reference as if fully set forth herein. This grant is made pursuant
to a uniform plan of compensation for Non-Employee Directors. The Plan, the
Notice of Grant and this document set forth the terms and conditions of your
Award. This document constitutes the Award Agreement required by the Plan. You
should retain it for future reference. References to defined terms in the Plan
are capitalized in this Award Agreement. The prospectus for the Plan and the
Plan document itself provide you helpful information and explanations related to
your award. These documents are currently obtainable by logging on to Shareworks
at www.solium.com/login. In the event of any conflict or inconsistency among the
provisions of this Award Agreement, the Notice of Grant or the Plan, the terms
and conditions of this Award Agreement will control.


The number of shares of Restricted Stock that have been granted to you under
this Award and the date on which they become exercisable (i.e., “vest”), are set
forth in the Notice of Grant attached hereto and incorporated herein by
reference. Specific information concerning your Award of Restricted Stock is
currently provided to you online through Shareworks. Such information and the
Plan and prospectus will be available through Shareworks (or if applicable, an
appropriate substitute method).


Unless you choose to include the value of your Restricted Stock Award in your
current year tax return, there are no current year tax implications of this
grant. If you decide to include the value of the Award in your current tax
return, you must file a special election, called a “Section 83(b) election”,
with the IRS within 30 days after the date this Award is granted to you. If you
are considering making an election, you should consult your tax advisor. You
agree that you will promptly notify the Company of any Section 83(b) election
that you make.


During the Period of Restriction your Restricted Stock will be held in the Plan
in book-entry form, though you will be the beneficial owner of the stock. You
may request a stock certificate for vested shares after the restrictions lapse.


During the Period of Restriction and until the shares of Restricted Stock
subject to this Award vest or are forfeited, as the case may be, you will have
the right to vote these shares. However, any dividends declared on the shares
will be paid at the time the underlying Restricted Stock vests. If at the end of
the Period of Restriction you are still an active Board member of Regions and
upon compliance with other applicable requirements of the Plan, such as tax
payment or withholding, the restrictions will lapse and the vested number of
shares will be released to you and dividends paid to you as provided in the
Plan, this Award Agreement, and the grant notice.


If, during the Period of Restriction, your service on the Board ceases for
reasons other than death or Disability, your Restricted Stock and accrued
dividends will be forfeited as of the date your service ceases. If your service
on the Board ceases during the Period of Restriction due to death or Disability,
any restrictions imposed upon your Restricted Stock will lapse and dividends
will be paid. If a Change in Control occurs while you are a board member and
your service on the Board ceases without Cause (as defined in the Plan) within
twenty-four (24) months following the occurrence of the Change in Control, the
time lapse conditions for vesting of any Restricted Stock under this Award will
be deemed to have been satisfied and dividends will be paid as of the date your
service ceases.


Notwithstanding anything in this Award Agreement, the Plan or the grant notice
to the contrary, in no event shall the Restricted Stock or applicable dividends
under this Award vest or be settled, paid or accrued, if any such vesting,
settlement, payment or accrual would be in violation of applicable law.


By signing the Notice of Grant for this Award, you agree and acknowledge that
you accept the grant of this Award on the terms and conditions set forth in the
Plan, the Notice of Grant and this Award Agreement. You further agree and
acknowledge as follows: (1) that this Award Agreement, The Notice of Grant and
the Plan set forth the entire agreement of Regions and you relating to the
subject matter herein and supersedes and replaces all prior agreements and
understandings with respect to such subject matter; (2) that Regions and you
have made no agreements, representations or warranties relating to the subject
matter of this Award Agreement which are not set forth herein; (3) that no
provision of this Award Agreement and the Notice of Grant may be amended,
modified or waived unless any such amendment, modification or waiver is
authorized by the Compensation Committee of the Board of




--------------------------------------------------------------------------------




Directors and is agreed to in writing signed by an officer of the Company
authorized to do so; and (4) that this Award Agreement is binding on the
Company’s and your successors and assigns.


Thank you for your continued service to Regions!


REGIONS FINANCIAL CORPORATION




/s/ Grayson Hall


O. B. Grayson Hall, Jr.
Chairman, President and Chief Executive Officer




